Citation Nr: 0200169	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  96-38 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than January 21, 
1997, for the grant of service connection and assignment of a 
10 percent disability rating for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.

This appeal arises from June 1996 and February 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  (In an April 2000 
decision the Board remanded the veteran's claim for an 
increased rating for his service-connected bilateral hearing 
loss to the RO for further evidentiary development.)  


FINDINGS OF FACT

1.  The veteran is currently shown to manifest Level IV 
hearing in his right ear, and Level III hearing in his left 
ear.

2.  On January 21, 1997, during a hearing held at the RO, the 
veteran raised the issue of entitlement to service connection 
for tinnitus; such a claim had not previously been made.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
bilateral defective hearing have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.85(h) (2001); 38 C.F.R. § 
4.87, Diagnostic Code 6101 (1998).

2.  The criteria for an award of an effective date prior to 
January 21, 1997, for the grant of service connection and 
assignment of a 10 percent disability rating for tinnitus 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400(b)(2)(i) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  This law requires, among other things, 
that a claimant be notified of the information and evidence 
necessary to substantiate his claim, and that VA provide 
assistance to claimants in developing the evidentiary record 
under certain circumstances.  Id.  

After reviewing the claims file, the Board finds that the 
requirements of the VCAA have been met.  The evidence of 
record includes the veteran's service medical records, post-
service private and VA treatment reports, reports of private 
and VA audiological examinations and statements by the 
veteran and his representative.  The statements of the case 
have informed the veteran of what is required to substantiate 
his claims, and VA has assisted him by obtaining several 
examinations.  While the veteran has contended that certain 
VA treatment records from 1970 to the early 1980's have not 
been obtained, the Board notes that, for the reasons that 
follow, those records do not have a direct bearing on the 
question of current disability, especially in cases of 
defective hearing where the current rating is based on the 
most recent audiometric test results, see Lendenmann v. 
Principi, 3 Vet. App. 345 (1992), or in an earlier effective 
date case such as the veteran's where the issue turns on the 
question of when a claim was filed with VA.  With regard to 
the increased rating claim, it is the most recent medical 
evidence of the veteran's current symptomatology which is 
relevant.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
With regard to the earlier effective date claim, there is no 
decision of record prior to the February 2000 RO decision 
which addressed the claim of entitlement to service 
connection for tinnitus.  There is also no submission from 
the veteran prior to his January 1997 hearing that could be 
construed as a claim.  Thus, there is no possibility that 
these records, even if containing complaints of tinnitus, 
would constitute a claim for service connection.  See 
38 C.F.R. §§ 3.155, 3.157; see also Kessel v. West, 13 Vet. 
App. 9, 23 (1999); Crawford v. Brown, 5 Vet. App. 33, 35-36 
(1993).  Consequently, the Board finds that further action by 
the RO pursuant to the VCAA is not required.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (l99l) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis V. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As for the issues before the Board, the veteran contends that 
the zero percent (noncompensable) rating assigned for his 
bilateral defective hearing does not adequately reflect the 
severity of his disability.  He also maintains that the 
effective date of the grant of service connection for 
tinnitus and the 10 percent rating assigned therefor should 
be August 29, 1968, during his active duty service, when he 
was evaluated for defective hearing.

I.  Increased Rating Claim

Disability ratings are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the ratings to be assigned 
to the various disabilities.  Where the issue is entitlement 
to an increased rating the present level of disability is of 
primary concern.  Francisco, supra.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. 4.85 et seq.  Amendments to those 
criteria became effective on June 10, 1999, during the 
pendency of the veteran's appeal.  See Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. §§ 4.85, 4.86, 
4.87, 4.87a (2001)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now governs."  
Id. at 311.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.

Id. at 313.

In the present case, the revised law pertaining to the rating 
of defective hearing does not allow for retroactive 
application prior to June 10, 1999.  When the new regulations 
were promulgated, the Secretary specifically indicated that 
June 10, 1999, was to be the effective date for the 
revisions.  See discussion, supra.  Consequently, because it 
is clear from the amended regulations that they are not to be 
accorded retroactive effect, the law prevents the 
application, prior to June 10, 1999, of the liberalizing law 
rule stated in Karnas.

Ordinarily, if amendments are made to applicable rating 
criteria during the pendency of a veteran's appeal, and if 
the amended criteria cannot be accorded retroactive effect, 
the Board is required to review the veteran's claim under 
both the law in effect at the time that he filed his claim 
(the old criteria), and the law in effect currently (the new 
criteria).  This is true because, if the Board were to find 
that the veteran was entitled to a higher rating under the 
old criteria, an effective date earlier than the effective 
date of the new amendments could be established for the 
award.  If, however, the Board were to find that the veteran 
was not entitled to a higher rating under the old criteria, 
but that he was under the new criteria, the effective date of 
any award could be no earlier than the effective date of the 
new revisions.  See 38 U.S.C.A. § 5110(g) (West 1991) ("where 
compensation . . . is . . . increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase . . . shall not be earlier than the effective date 
of the Act or administrative issue"); see also VAOPGCPREC 3-
2000 (2000).

In the context of the present case, the Board finds that the 
June 1999 amendments have not effected a substantive change 
in the way the veteran's disability is to be rated.  Both the 
old and the new criteria contemplate that hearing disability 
will be rated on the basis of controlled speech 
discrimination tests, together with the results of puretone 
audiometry tests.  See 38 C.F.R. § 4.85.  In addition, both 
sets of criteria call for the results of such tests to be 
charted on Table VI, Table VIa (if applicable), and Table 
VII, as set out in the rating schedule, and both sets of 
criteria allow for the assignment of a compensable rating 
when a claimant has certain combinations of speech 
discrimination scores and average puretone decibel loss.

The Board has compared the old versions of Table VI and Table 
VII with the new versions of these tables, and finds that 
they have not been substantively changed.  The Board also 
finds that the revisions to the language in 38 C.F.R. § 4.85 
do not effect a change in the fundamental method by which 
Tables VI and VII are interpreted.  As to the version of 38 
C.F.R. § 4.86 in effect prior to June 1999, the Board notes 
that that section indicated only that the ratings derived 
from the rating schedule were intended to make proper 
allowance for improvement by hearing aids, and that 
examination to determine such improvement was therefore 
unnecessary.  Currently, that section addresses exceptional 
patterns of hearing loss which are not shown to be present in 
this veteran's case.  Under the circumstances here presented, 
the Board is satisfied that the rating assigned for the 
veteran's bilateral defective hearing disability would be the 
same whether rated under the old or the new criteria.

Turning to the rating of the veteran's bilateral defective 
hearing impairment, the Board notes that ratings under the 
old and new criteria are determined by a mechanical 
application of the rating schedule, which is grounded on 
numeric designations assigned to audiometric examination 
results.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1999); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Ratings range from zero to 100 percent based on organic 
impairment of hearing acuity.  As referenced above, auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To rate the degree of disability, the 
rating schedule establishes 11 auditory acuity levels ranging 
from level I, for essentially normal acuity, through level 
XI, for profound deafness.  38 C.F.R. § 4.85 et seq.

A May 1996 VA audiological examination report shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
80
85
LEFT
25
25
25
95
95

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 55 decibels for the right ear and 60 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.  The chief of the audiology clinic 
noted that both ears showed a pattern of hearing with normal 
sensitivity in the lower and middle frequencies up through 
2000 Hertz, with severe sensorineural impairment in the 
higher frequencies.  Word discrimination was excellent 
bilaterally.


During a January 1997 personal hearing, the veteran and his 
wife testified as to his hearing difficulties.

A March 1998 VA audiological examination report shows that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
22
30
30
75
85
LEFT
25
25
30
85
90

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 55 decibels for the right ear and 58 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 96 
percent in the left ear.  The chief of the clinic indicated 
that the veteran had mild to severe sensorineural hearing 
loss bilaterally.

A November 1999 VA audiological examination report shows that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
35
40
90
90
LEFT
X
35
35
100
95

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 64 decibels for the right ear and 66 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  The chief of the audiology clinic 
indicated that audiological testing revealed a mild to severe 
sensorineural hearing loss in the right ear and a mild to 
profound sensorineural hearing loss in the left ear.  Word 
discrimination was found to be excellent bilaterally.

A March 2000 statement from a private physician contains 
notations that speech discrimination scores were 92 percent 
in the right ear and 84 percent in the left ear.

A September 2000 VA audiological examination report shows 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
45
90
95
LEFT
X
40
40
105
100

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 67.5 decibels for the right ear and 71.3 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 84 
percent in the left ear.  The chief of the clinic indicated 
that audiological evaluation had revealed a mild sloping to a 
profound sensorineural hearing loss bilaterally, with good 
word recognition abilities in both ears.

At a December 2000 hearing, the veteran and his wife 
testified as to the degree of his defective hearing.

In May 2001, additional audiological evaluation was conducted 
by VA.  It does not appear that these results were summarized 
by the chief of the audiology clinic on a VA Form 10-2464 as 
previous test results were, but a medical record accompanying 
the results indicate that the examiner was an audiology 
clinical fellow.  The record also appears to indicate that at 
least the word recognition scores were co-signed by a 
clinical audiologist.  Presumably, this meets the requirement 
that testing be done by a state-licensed audiologist.  
38 C.F.R. § 4.85 (2001).  The May 2001 results show that pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
100
95
LEFT
35
35
45
105
95

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 70 decibels for the right ear and 71 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 84 
percent in the left ear.

Initially, the Board notes that application of 38 C.F.R. 
§ 4.86 (2001) is not appropriate in this case because none of 
the above-noted examinations contains findings for either ear 
showing that the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz were all 55 decibels or more, or that the puretone 
threshold at 1000 Hertz was 30 decibels or less with puretone 
thresholds at 2000 Hertz 70 decibels or more.  Application of 
Table VIA is also not appropriate in rating the veteran's 
defective hearing disability as no examiner has certified 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c) 
(2001).

By use of 38 C.F.R. § 4.85(h), Table VI (2001), it is clear 
that prior to the May 2001 testing, audiometric puretone 
averages and speech discrimination scores were such that the 
veteran's hearing was no worse than level III in one ear and 
level II in the other.  This results in the assignment of a 
noncompensable rating.  38 C.F.R. § 4.85(h), Table VII 
(2001).  However, the May 2001 results lead to the conclusion 
that the veteran has hearing acuity that equates to level IV 
for the right ear and level III for the left ear.  By 
application of Table VII, this results in a 10 percent 
rating.  

As noted above, the results of the May 2001 test were not 
summarized by the chief of the audiology clinic, but a 
clinical audiologist co-signed the work of a clinical 

fellow.  Notably, the puretone thresholds and their averages 
were not markedly different from the September 2000 results.  
The significant difference was in the speech discrimination 
for the right ear, which was found to be 80 percent in 2001.  
However, because the clinical audiologist co-signed those 
discrimination results, the Board finds that they meet the 
requirements of the regulation.  Consequently, an increased 
(10 percent) rating is warranted by application of the 
pertinent rating criteria.  This is so under old or new 
rating criteria.  

II.  Earlier Effective Date Claim

The law governing the assignment of an effective date for an 
award of service connection and disability compensation is 
contained in 38 U.S.C.A. § 5110(b)(1) (West 1991), which 
provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.  

See also 38 C.F.R. § 3.400(b)(2) (2001) (to the same effect).  
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Id. 

Through application of the law and regulations described 
above, the RO set January 21, 1997, as the effective date for 
the award of service connection and award of disability 
compensation for the veteran's service-connected tinnitus.  
This was done because the veteran mentioned the issue at a 
hearing held at the RO on that date.  He did not file a claim 
for service connection for tinnitus within one year of his 
release from service.  Moreover, such a claim was not filed 
until January 1997, when, for the first time, he claimed that 
he had tinnitus.  


Under some circumstances, the date of VA outpatient or 
hospital examination, or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) 
(2001).  This may be done so long as a formal claim for 
compensation has previously been allowed, or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) (2001).  In the veteran's case, he may very well 
have mentioned tinnitus when seen for evaluation of his 
hearing loss at times before the 1997 hearing, but any such 
record of tinnitus may not be construed as a claim.  This is 
so because a formal claim was never previously considered.  
Id.  

Subsequent to the 1997 claim, the veteran submitted 
statements from various individuals attesting to his long-
standing problems with tinnitus.  He has also provided his 
own testimony and argument that he has had tinnitus since his 
active military service.  Although the veteran obviously had 
problems with hearing loss during service, and while evidence 
has been presented to indicate that he also had problems with 
tinnitus since service, the Board is constrained by the law 
and regulations described above governing the establishment 
of effective dates for the award of compensation.  Service 
connection has been granted for tinnitus, a recognition that 
the problem he experiences either began during service or was 
caused by service-connected disability.  However, even if 
medical knowledge and a retrospective review of the veteran's 
records show affirmatively that he has all along had 
tinnitus, for the reasons already enunciated, disability 
compensation may not be made effective any sooner than 
receipt of the veteran's claim:  January 21, 1997.  


ORDER

A 10 percent rating for bilateral defective hearing is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An earlier effective date for the grant of service connection 
and assignment of a 10 percent disability rating for tinnitus 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

